     Case 2:19-cv-09204-DDP-JC Document 1-2 Filed 10/25/19 Page 1 of 9 Page ID #:17




 1 RICHARD E. ZUCKERMAN

 2
     Principal Deputy Assistant Attorney General

 3 AMY MATCHISON (CABN 217022)

 4
     Trial Attorney
     United States Department of Justice, Tax Division
 5   P.O. Box 683, Ben Franklin Station
 6   Washington, D.C. 20044
     Telephone: (202) 307-6422
 7   Fax:         (202) 307-0054
 8   E-mail: Amy.T.Matchison@usdoj.gov
             Western.Taxcivil@usdoj.gov
 9

10 NICOLA T. HANNA
     United States Attorney
11 312 North Spring Street, Suite 1200

12 Los Angeles, California 90012

13 Attorneys for United States of America

14
                        UNITED STATES DISTRICT COURT FOR THE
15                         CENTRAL DISTRICT OF CALIFORNIA
16

17 UNITED STATES OF AMERICA,           )            Case No.
                                       )
18           Petitioner,               )            DECLARATION OF JAMES
                                       )            PACK
19           v.                        )
                                       )
20   FRANK AGRAMA                      )
                                       )
21           Respondent.               )
     _________________________________ )
22
           I, James Pack, pursuant to 28 U.S.C. § 1746, declare as follows:
23

24         1.    I am a duly commissioned Revenue Agent of the Internal Revenue Service
25
     employed in the Small Business & Self Employed Division, Special Enforcement
26
     Program, Field Operations in Camarillo, California.
27

28         2.    The IRS is conducting an examination of the federal income tax liability of

                                                1
     Case 2:19-cv-09204-DDP-JC Document 1-2 Filed 10/25/19 Page 2 of 9 Page ID #:18




 1 Frank and Olfet Agrama for the tax years 1997 through 2009, and 2011.

 2
           3.    In my capacity as a Revenue Agent, I have been assigned to the
 3

 4
     aforementioned examination since January 2015. I am authorized to issue administrative

 5 summonses pursuant to 26 U.S.C. § 7602, 26 C.F.R. § 301.7602-1, and IRS Delegation

 6
     Order No. 25-1.
 7

 8         4.    The facts set forth in the paragraphs below are based on my personal

 9 knowledge, the IRS’s files concerning the federal tax liabilities of the Agramas, and a

10
     review of documents produced to date by the Agramas in response to information
11

12 document requests, treaty requests, third-party contacts, and discussions with IRS staff.

13         5.    In furtherance of the examination and in accordance with 26 U.S.C. § 7602,
14
     on June 5, 2018, I issued an IRS summons directing Mr. Agrama to appear on July 9,
15

16 2018, and to produce for examination books, records, papers, and other data as described

17 in said summons. A copy of the summons is attached as Exhibit A.

18
           6.    In accordance with a written waiver executed by Mr. Agrama, on June 5,
19

20 2018, I served the summons by hand delivery to the Agramas’ counsel, Dennis Perez. A

21 copy of the waiver is attached as Exhibit B.

22
           7.    In accordance with 26 U.S.C. § 7609, on June 6, 2018, I sent separate notice
23

24 of the summons described above by certified mail to Mrs. Agrama and by hand delivery

25 to Mr. Perez on June 5, 2018.

26
           8.    Mr. Agrama failed to appear on July 9, 2018, the date scheduled for
27

28 compliance with the summons, and did not produce the books, records, papers, and other


                                                  2
     Case 2:19-cv-09204-DDP-JC Document 1-2 Filed 10/25/19 Page 3 of 9 Page ID #:19




 1 data demanded in the summons. Instead, through his attorney, Mr. Agrama sought and

 2
     received several extensions of time to respond to the summons. The last extension of
 3

 4
     time expired on October 31, 2018, without Mr. Agrama having produced all of the books,

 5 records, papers and other data demanded by the summons. Although Mr. Agrama has

 6
     produced some of the summoned material, his failure to fully comply with the summons
 7

 8 continues to this date.

 9         9.    The books, records, papers, and other data demanded in the summons are not
10
     already in the possession of the IRS. During the course of the examination, the Agramas
11

12 have provided the IRS with some documents. To the extent Mr. Agrama earlier provided

13 documents that would also be responsive to a summons request, the IRS is not seeking

14
     production of those documents.
15

16         10.   The IRS has come into possession of copies of certain documents that are

17 demanded in the summons including a copy of a report (without attachments) written by

18
     Gabriella Chersicla (“Chersicla Report”), dated December 9, 2013, and other documents
19

20 provided to the Italian government.

21         11.   All administrative steps as required by the Internal Revenue Code for
22
     issuance and service of the summons have been followed.
23

24         12.   The books, records, papers, and other data sought by the summons may be
25 relevant to determine the correct federal income tax liability of Frank and Olfet Agrama

26
     for the tax years 1997 through 2009, and 2011.
27

28         13.   There is no “Justice Department referral,” as that term is described in

                                                 3
     Case 2:19-cv-09204-DDP-JC Document 1-2 Filed 10/25/19 Page 4 of 9 Page ID #:20




 1 Section 7602(d)(2) of the Internal Revenue Code, in effect with respect to Frank or Olfet

 2
     Agrama for tax years 1997 through 2009, and 2011.
 3

 4
           14.   On December 10, 2009, the Mr. and Mrs. Agrama requested preliminary

 5 clearance to voluntarily disclose to the IRS’s voluntary disclosure program the existence

 6
     of foreign bank accounts for which they and their daughter had signatory authority, but
 7

 8 for which they contended they were not the beneficial owners.

 9         15.   In furtherance of their voluntary disclosure, Mr. and Mrs. Agrama
10
     affirmatively represented to the IRS on September 1, 2010, that they were not under
11

12 criminal investigation by any law enforcement authority.

13         16.   By letter dated September 9, 2010, the Agramas were informed by the IRS
14
     that their voluntary disclosure had been preliminarily accepted. They were also informed
15

16 that their acceptance was conditioned upon the information they provided remained,

17 “truthful, timely, and complete.” They were also informed that their “voluntary

18
     disclosure would be forwarded for civil examination and the determination of the correct
19

20 tax liability.” A copy of the September 9, 2010 letter is attached as Exhibit C.

21         17.    On May 19, 2011, based on their voluntary disclosure, Mr. and Mrs.
22
     Agrama’s 2009 tax return was selected for examination.
23

24         18.   In April 2012, during the review of the Agramas’ voluntary disclosure, Mr.
25 Perez told the IRS that he was working with a French attorney on a case. Mr. Perez also

26
     informed the IRS that Mr. Agrama’s funds held at UBS were frozen.
27

28         19.   After Mr. Perez’s disclosure of information in April, IRS research revealed

                                                 4
     Case 2:19-cv-09204-DDP-JC Document 1-2 Filed 10/25/19 Page 5 of 9 Page ID #:21




 1 that Mr. Agrama was under criminal indictment in Italy. The IRS later learned that Mr.

 2
     Agrama was convicted of tax evasion in Italy on October 26, 2012, and was given a
 3

 4
     three-year sentence.

 5         20.   By letter dated February 13, 2013, the Agramas were informed that their
 6
     acceptance into the IRS’s voluntary disclosure program was rescinded. A copy of the
 7

 8 February 13, 2013 letter is attached as Exhibit D.

 9         21.   IRS procedures provide for the automatic examination of any taxpayer who
10
     is removed from the voluntary disclosure program.
11

12         22.   After the Agramas’ rescission from the voluntary disclosure program, the

13 IRS expanded its examination to include additional tax years.

14
           23.   Mr. Agrama was born in Egypt and lived in Italy. In 1977, he moved to the
15

16 United States and later became a U.S. citizen.

17         24.   Mr. Agrama is a writer, director, producer, and distributor of television films
18
     and operates a number of U.S. television production companies, including Harmony Gold
19

20 (USA), Inc.

21         25.   Beginning in the 1970s, Mr. Agrama purchased broadcasting rights for
22
     movies and television shows, primarily from Paramount Pictures, Inc. Mr. Agrama then
23

24 resold these broadcasting rights at inflated prices to foreign companies, including

25 Principal Network LTD (British Virgin Islands) and International Media Services

26
     (Malta). Those foreign companies then resold the broadcasting rights to Italian
27

28 companies such as Mediaset, Italy’s largest broadcasting firm. Some of the foreign


                                                 5
     Case 2:19-cv-09204-DDP-JC Document 1-2 Filed 10/25/19 Page 6 of 9 Page ID #:22




 1 companies were founded and owned by Silvio Berlusconi, the former Italian Prime

 2
     Minister.
 3

 4
           26.    Mr. Agrama established Harmony Gold (Hong Kong), Wiltshire Trading

 5 Ltd. (Hong Kong), Melchers Ltd. (Netherland Antilles), Meadowview Overseas Ltd.

 6
     (Ireland) and Olympus Trading Ltd. (Ireland), to do business with the Berlusconi
 7

 8 companies.

 9         27.    Initially, Mr. Agrama operated the foreign entities he established, and for
10
     which he was the true beneficial owner, with the assistance of Victor Wong. However, in
11

12 1992, Mr. Agrama transferred the operational business to a Hong Kong nominee service

13 company, operated by Paddy Chan Mei-yiu. Paddy Chan and her employee Katherine

14
     Hsu May-chun served as the nominee administrators for the Agramas’ foreign entities
15

16 and helped them disguise their ownership by falsely claiming to be the beneficial owners.

17         28.    Mr. Agrama would use the foreign entities he created to disguise his
18
     purchase and resale of the broadcasting rights.
19

20         29.    Mr. Agrama claims that the profits from the resale of the broadcasting rights
21 belong to the foreign entities and are therefore not subject to U.S. taxation. He purports

22
     to be only a salaried employee (commercial representative) of the foreign entities.
23

24         30.    The IRS is not aware of any purpose, other than to obscure the identity of
25 the parties involved in a sale, for using foreign entities administered in Hong Kong to sell

26
     U.S. broadcast rights in Europe.
27

28         31.    From 1998 to 2002, Mr. Agrama purchased broadcast rights for $130 million

                                                  6
     Case 2:19-cv-09204-DDP-JC Document 1-2 Filed 10/25/19 Page 7 of 9 Page ID #:23




 1 and sold them for $315 million. The Agramas failed to report that $185 million of profit

 2
     on their U.S. tax returns.
 3

 4
           32.    The Agramas deposited the diverted profits into offshore financial accounts

 5 held by them directly or through the foreign entities they owned and controlled.

 6
           33.    In 2005, as a result of an Italian investigation into Prime Minister
 7

 8 Berlusconi, Mediaset, and Mediatrade (a subsidiary of Mediaset), Mr. Agrama and 13 co-

 9 defendants (including Berlusconi) were indicted and later tried in Italy for false

10
     accounting, embezzlement, and tax related crimes.
11

12         34.    At trial, it was revealed that intermediary offshore companies purchased

13 broadcasting rights from Paramount Pictures and other studios and then later resold the

14
     rights to Mediaset and others at inflated prices. Prime Minister Berlusconi and Mr.
15

16 Agrama were both convicted in October 2012 of crimes related to the sales. As

17 referenced earlier, Mr. Agrama was sentenced to three years for tax evasion.

18
           35.    In March 2010, Mr. Agrama, Paddy Chan, Katherine Hsu, the son of Prime
19

20 Minister Berlusconi, and others were charged in Italy with reselling broadcast rights to

21 Mediatrade at inflated prices and laundering the profits.

22
           36.    Mr. Agrama was acquitted in the second trial in part because statutes of
23

24 limitation barred a number of the years under investigation.

25         37.    The Italian investigations scrutinized not just the activities of Mr. Agrama,
26
     but also examined his companies Harmony Gold (USA) Inc., Harmony Gold (Hong
27

28 Kong), Wiltshire Trading Ltd. (Hong Kong), Melchers Ltd. (Netherland Antilles), and


                                                  7
     Case 2:19-cv-09204-DDP-JC Document 1-2 Filed 10/25/19 Page 8 of 9 Page ID #:24




 1 Olympus Trading Ltd. (Ireland/Isle of Man/Netherland Antilles).

 2
           38.       Likewise, two of Paddy Chan’s nominee service companies were
 3

 4
     investigated.

 5         39.       The Italian government participated with Swiss authorities in a joint
 6
     investigation of Mr. Agrama and his foreign entities. In addition, the Italian prosecutor
 7

 8 made Mutual Legal Assistance treaty requests, as relevant here, to Hong Kong and

 9 Ireland.

10
           40.       The Italian treaty requests were unsuccessfully challenged in local courts in
11

12 both countries.

13         41.       The summons attached as Exhibit A seeks several categories of documents
14
     that relate to the two Italian trials of Mr. Agrama or were otherwise provided to the
15

16 Italian government by other countries. In addition, the summons seeks documents related

17 to Mr. Agrama’s unsuccessful challenge to the Italian treaty request in Ireland.

18
           42.       The documents produced by the Hong Kong authority were submitted as
19

20 evidence during the Mediatrade trial by the Italian prosecutor and were also given to Mr.

21 Agrama.

22
           43.       Moreover, Mr. Agrama’s attorney Evan Davis has represented to the IRS
23

24 that the documents provided by the Irish authority to the Italian prosecutor were

25 submitted as evidence at the Mediatrade trial.

26
           44.       These documents may be relevant in determining the proper amount of
27

28 income attributable to the Agramas and therefore their correct federal income tax liability


                                                     8
Case 2:19-cv-09204-DDP-JC Document 1-2 Filed 10/25/19 Page 9 of 9 Page ID #:25
